Potter, Justice.
This case was brought to this court on error for the review of a judgment alleged by the petition in error to have been recovered against the plaintiff in error by the defendant in error upon the second and third causes of action set out in the petition of plaintiff in error in a certain action brought by it against the defendant in error in the district court. The ease ivas heard in this court in January, 1918, upon two motions by the defendant in error, one to strike the bill of exceptions and the other to return the bill to the district court for correction and amendment of a certain recital to the effect that it contains all the evidence relating to certain negotiations, contracts, and statements of ac*30count. But after the hearing we discovered, upon an examination of the record, that, according to the showing thereby, no judgment had been rendered or entered upon the said second and third causes of action, or either of them.
The attention of counsel for the respective parties was thereupon called to the showing made by the record as to the alleged judgment, making a decision upon the motions presented improper unless and until the record might be amended to show the rendition of the judgment complained of. Sufficient time having long since elapsed for any such correction if it might properly be made and upon sufficient grounds, and nothing haying been done to change or add to the record here, we see no reason for further continuing the case upon the docket of this court.
The judgment shown by the .record here recites that the court ‘ ‘ doth now find generally for the plaintiff and against the defendant upon the first cause of action, and for the defendant and against the plaintiff upon the second and third causes of action respectively, ’ ’ and then it further states:
“It is therefore considered and adjudged by the court that the plaintiff, the Laramie Grocery Company, a Corporation, do have and recover from the defendant, Clara Bell, as Administratrix of the Estate of Edwin J. Bell, deceased, defendant, upon the first cause of action, the sum of Five Hundred Thirty-Two and 18/100 Dollars, together with the costs of this action taxed at the sum of Six and no/100 Dollars; and that the said administratrix pay the said amount in due course of administration so ascertained to be due to the plaintiff from the defendant, and to said findings and judgment upon the second and third causes of action plaintiff accepts. ’ ’
The judgment clearly shows the finding for the defendant upon the second and third causes of action, but, apparently through inadvertence, it fails to include an order for a recovery thereon, although it recites that plaintiff excepts to the findings and judgment upon said causes of action. Since plaintiff in error complains only of a judgment which *31does not appear by the record to have been rendered or entered, the questions presented as to the bill of exceptions are immaterial, and for the reasons stated w e think the proceeding in error should be dismissed. It will be so ordered.

Dismissed.

Beard, C. J., and Blydenbtjrgh, J., concur.